Opinion issued December 20, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00542-CR
                           ———————————
                           GREG YOUNG, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Case No. 1424909


                         MEMORANDUM OPINION

      Appellant Greg Young pleaded guilty to the offense of aggravated robbery

with a deadly weapon and the State recommended punishment not to exceed 40

years’ incarceration. During the hearing on the plea, appellant agreed that he was

giving up his right to appeal. In accordance with appellant’s plea bargain with the
State to cap punishment at 40 years, the trial court sentenced appellant to

confinement for 40 years, a punishment that fell within the agreed punishment cap.

The judgment of conviction contains the following statements:               “APPEAL

WAIVED. NO PERMISSION TO APPEAL GRANTED.” Appellant filed a timely

notice of appeal.

      In a plea-bargain case in which the punishment assessed does not exceed the

plea agreement, a defendant may appeal only those matters that were raised by

written motion filed and ruled on before trial, or after obtaining the trial court’s

permission to appeal. TEX. R. APP. P. 25.2(a)(2); see Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006) (holding that agreement to punishment cap is plea

bargain for purposes of Rule 25.2); Shankle v. State, 119 S.W.3d 808, 813 (Tex.

Crim. App. 2003) (en banc) (same).

      The trial court’s certification of appellant’s right to appeal states that the

defendant waived the right of appeal and the certification is supported by the record.

See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant

has no right of appeal, we must dismiss this appeal. See Chavez, 183 S.W.3d at 680

(“A court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3